DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Weaver on 3/8/2021.

The application has been amended as follows: 

WHAT IS CLAIMED IS:

(Currently Amended) A cutting tool comprising: 
	a housing comprising an opening; 
	a removable assembly configured to be inserted within the housing through the opening, the removable assembly comprising a tool shank, a first bearing, and a turbine;
wherein the first bearing and the turbine are each mounted onto the tool 
wherein the tool shank forms a cutting tip at an end of the tool shank; and
a first cover placed at the opening and configured to enclose the removable assembly within the housing, the first cover being disposed at an end of the housing adjacent to the cutting tip.
(Previously Presented) The cutting tool of claim 1, further comprising a second cover configured to enclose the removable assembly. 
(Previously Presented) The cutting tool of claim 2, wherein the second cover further comprises a plurality of depressions for receiving a coupling tool.
(Previously Presented) The cutting tool of claim 2, wherein the second cover further comprises a shaft receiving portion formed on an interior of the second cover for receiving an end of the tool shank.
(Previously Presented) The cutting tool of claim 1, wherein the removable assembly further comprises a second bearing, the first bearing disposed adjacent to a first end of the turbine and the second bearing disposed adjacent to a second end of the turbine.
(Previously Presented) The cutting tool of claim 1, wherein the housing further comprises a plurality of apertures for receiving fluid or gas therethrough to drive the turbine. 
(Previously Presented) The cutting tool of claim 6, wherein the housing further comprises a plurality of channels formed within an interior sidewall of the housing, the plurality of channels extending longitudinally along the sidewall toward an end of the housing, the plurality of channels configured to direct the fluid or gas toward 
(Previously Presented) The cutting tool of claim 7, wherein the first cover further comprises a plurality of openings for allowing the fluid or gas to exit therethrough.
(Previously Presented) The cutting tool of claim 1, wherein the first cover further comprises a sidewall having a plurality of flattened surfaces for engaging a tool. 
(Currently Amended) A method for replacing a removable assembly from a turbine housing, the method comprising: 
removing a first cover from a housing, the housing comprising an opening configured to provide access to a removable assembly installed within the housing, the removable assembly comprising a tool shank, a first bearing, and a turbine;
wherein the first bearing and the turbine are each mounted onto the tool shank;
wherein the tool shank forms a cutting tip at an end of the tool shank;
removing the removable assembly from the housing through the opening;
installing a replacement removable assembly within the housing through the opening;
disposing the first cover on the opening; and 
coupling the first cover to the housing at an end adjacent to the cutting tip.
(Previously Presented) The method of claim 10, further comprising engaging a plurality of flattened surfaces disposed on a sidewall of the first cover with a first engagement tool to rotate the first cover with respect to the housing.
(Previously Presented) The method of claim 11, further comprising engaging a plurality of flattened surfaces disposed on a sidewall of the housing with a second 
(Previously Presented) The method of claim 10, further comprising inserting prongs of a coupling tool into a plurality of depressions extending through a second cover to rotate the second cover with respect to the housing, the second cover disposed over a second opening of the housing, the second opening configured to provide access to the removable assembly installed within the housing.
(Previously Presented) The method of claim 13, further comprising engaging a plurality of flattened surfaces disposed on a sidewall of the housing with an engagement tool to prevent rotation of the housing.
(Previously Presented) The method of claim 14, further comprising removing the second cover from the housing by rotating the second cover with respect to the housing using the coupling tool.
(Previously Presented) The method of claim 15, further comprising:
disposing the second cover on the second opening; and
coupling the second cover to the housing by rotating the second cover with respect to the housing using the coupling tool.
(Previously Presented) The method of claim 10, wherein the removable assembly further comprises a second bearing, the first bearing disposed adjacent to a first end of the turbine and the second bearing disposed adjacent to a second end of the turbine.
(Previously Presented) The method of claim 10, wherein the housing further comprises a plurality of apertures for receiving fluid or gas therethrough to drive the turbine.
(Previously Presented) The method of claim 18, wherein the housing further comprises a plurality of channels formed within an interior sidewall of the housing, the plurality of channels extending longitudinally along the sidewall toward an end of the housing, the plurality of channels configured to direct the fluid or gas toward the end of the housing.
(Previously Presented) The method of claim 19, wherein the first cover further comprises a plurality of openings for allowing the fluid or gas to exit therethrough.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “the first cover being disposed at an end of the housing adjacent to the cutting tip,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 10, the recitation of “coupling the first cover to the housing at an end adjacent to the cutting tip,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.


The closest prior art is considered to be Kimura (US 4941828), which is considered to teach claims 1 and 10 except for the recitations cited above (see Figs. 1-3 and col. 3, lines 6-29).  It is not considered obvious to modify Kimura to arrive at these limitations because Kimura teaches air and water supply paths (5g and 5f in Fig. 2) at the end of the housing adjacent the cutting tip and it is not clear how a removable cover could be implemented at that end of the housing as a result, or why moving those lines to accommodate an apparently unnecessary location (i.e., the end of the housing adjacent the cutting tip) for the removable cover would be beneficial.  Sotman et al. (US 3946490) teaches a removable cover (46, Figs. 1 and 3) at the end of the housing adjacent a cutting tip (50, Fig. 3), but this reference uses a collet (26, Fig. 3) for securing the cutting tip (50), so Kimura is not considered applicable to Sotman because Kimura is addressing issues with chucks, not collets, so the problem addressed by Kimura is not considered germane to Sotman.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICKEY H FRANCE/Examiner, Art Unit 3746       

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Monday, March 15, 2021